Exhibit 10.2B
TABLE OF CONTENTS

                  PAGE & SA ARTICLES       NUMBER
1.
  Quantity, Model and Description   1, SA-20
2.
  Delivery Schedule   1, SA-20
3.
  Price   1, SA-20
4.
  Payment   2, SA-20
5.
  Miscellaneous   2, SA-20

          TABLE       SA NUMBER
1.
  777-200ER Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year   Original
Purchase
Agreement, SA-3,
SA-17 & SA-18
 
       
 
  Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year    
 
       
1-1.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-1
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year
   
 
       
1-2.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-2 & SA-6
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED
   

          P.A. No. 1980       SA-22 Table of Contents, Page i        

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



          TABLE       SA NUMBER
 
 
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Airframe & Engine Base Year
   
 
       
1-3.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-4, SA-5, SA-6,
SA-7 & SA-9
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
   
 
       
1-4.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-5, SA-6 & SA-9
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
   
 
       
1-5.
  777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-10, SA-11, SA-12
& SA-15
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A
   

          P.A. No. 1980       SA-22 Table of Contents, Page ii        

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



          TABLE       SA NUMBER
 
 
REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
   
 
       
1-6.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-13
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
   
 
       
1-7.
 
777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Jul. [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Base Year
  SA-22

          TABLE       SA NUMBER
2.
  777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-15 & SA-16
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
     
3.
  777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-15 & SA-16

          P.A. No. 1980       SA-22 Table of Contents, Page iii      

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



          TABLE       SA NUMBER
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year (Pacific
Aircraft)
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
   

          EXHIBIT       SA NUMBER
A.
  Aircraft Configuration    
 
       
A1.
  Aircraft Configuration — 777-323ER   SA-20
 
       
B.
  Aircraft Delivery Requirements and Responsibilities   SA-20
 
       
C.
  Defined Terms   SA-20

          SUPPLEMENTAL EXHIBITS   SA NUMBER
AE1.
  Escalation Adjustment Airframe and Optional Features — 777-323ER   SA-20
 
       
BFE1.
  BFE Variables    
 
       
BFE1-2.
  BFE Variables — 777-323ER   SA-22
 
       
CS1.
  Customer Support Variables    
 
       
CS1-2
  Customer Support Variables — 777-323ER   SA-20
 
       
SLP1
  Service Life Policy Components    
 
       
EE1-BR1.
  Engine Escalation and Engine Warranty   SA-15
 
       
EE1-2.
  Engine Escalation, Engine Warranty and Patent Indemnity — 777-323ER   SA-20

          P.A. No. 1980       SA-22 Table of Contents, Page iv      

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



                  PA or SA LETTER AGREEMENTS       NUMBER
6-1162-AKP-070
  Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft    
 
       
6-1162-AKP-071R1
  Purchase Obligations   PA3219
 
       
6-1162-AKP-072R3
  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]   SA-20
 
       
6-1162-AKP-073R1
  Accident Claims and Litigation   PA3219
 
       
6-1162-AKP-109R3
  Business Considerations   SA-20
 
       
6-1162-AKP-110R3
  Aircraft Purchase Rights and Substitution Rights   SA-20
 
       
Attachment A
  Description and Price for Eligible Models   SA-20
 
       
Attachment B
  Information Regarding MADP Rights   SA-22
 
       
Attachment C
  Information Regarding QADP Rights   SA-20
 
       
Attachment D
  Forms of Purchase Agreement Supplement   SA-20
 
       
Attachment E
  Letter Agreements   SA-20
 
       
Attachment F
  Information regarding MADP and QADP Rights if no 787s are reconfirmed   SA-20
 
       
6-1162-AKP-111
  Aircraft Performance Guarantees    
 
       
AAL-PA-1980-LA-1003346
  Aircraft Performance Guarantees — 777-323ER   SA-20
 
       
AAL-PA-1980-LA-04205
  Aircraft Performance Guarantees — 777-323ER   SA-22
 
       
6-1162-AKP-112
  Spares Matters    
 
       
6-1162-AKP-113
  Model 777 Miscellaneous Commitments    
 
       
6-1162-AKP-114R1
  Installation of Cabin Systems Equipment   SA-22
 
       
AAL-PA-1980-LA-1003493
  Installation of Cabin Systems Equipment — 777-323ER   SA-20
 
       
6-1162-AKP-115
  Component and System Reliability Commitments    
 
       
6-1162-AKP-116
  Price Adjustment on Rolls-Royce Engines    
 
       
6-1162-AKP-117
  Delivery Schedule    
 
       
6-1162-AKP-118R2
  Confidentiality   SA-20
 
       
6-1162-AKP-204
  Multiple Operating Weight Program Model 777-200IGW
Aircraft   SA-6
 
       
AAL-PA-1980-LA-1003536R1
  [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]   SA-21

          P.A. No. 1980       SA-22 Table of Contents, Page v      

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



                  PA or SA LETTER AGREEMENTS       NUMBER
AAL-PA-1980-LA-1003344
  Open Configuration Matters -777-323ER   SA-20

          P.A. No. 1980       SA-22 Table of Contents, Page vi      

BOEING PROPRIETARY

 